Citation Nr: 1208498	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina



THE ISSUE

Whether the Veteran filed a timely appeal with regard to the June 2006 rating decision that denied his claim of service connection for low back and a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served in the Army National Guard for more than 19 years and was ordered to active duty in support of Operation Iraqi Freedom in July 2004 and served until October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 determination of the RO.

Although the Veteran requested a hearing before a Veterans Law Judge, he failed to appear for the hearing scheduled in May 2009; he has not shown good cause for not appearing or requested that the hearing be rescheduled.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 



FINDINGS OF FACT

1.  In a rating decision sent to the Veteran on June 9, 2006, his claims of service connection for a claimed low back disorder and a bilateral knee disorder were denied.

2.  After the Veteran entered a timely Notice of Disagreement with the June 2006 rating decision, the RO sent a Statement of the Case (SOC) and appropriately notified the Veteran about the requisite procedures for perfecting his appeal in a letter dated on April 19, 2007.  

3.  The Veteran did not file a Substantive Appeal or take any other action within one year of the June 2006 rating decision or 60 days after the SOC was issued to him.  



CONCLUSION OF LAW

The Veteran did not perfect a timely appeal of the June 9, 2006 rating decision that denied his claims of service connection for a low back condition and a bilateral knee disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.32, 20.200, 20.202, 20.302, 20.305 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The VCAA does not apply to the present case, which addresses whether a November 2007 substantive appeal of a June 2006 rating decision was timely.  The pertinent facts are not in dispute, the law, not the evidence, is dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that, VCAA is inapplicable where it is the law, and not the underlying facts that are dispositive of the appeal); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that, where the law as mandated by statute, and not the evidence, is dispositive of the claim, VCAA is inapplicable); see also Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (West 2002) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of VCAA do not apply to claims that could not be substantiated through such notice and assistance). 


Legal Criteria and Analysis

In a rating decision dated on June 7, 2006, the RO denied the Veteran's claims of service connection for a low back condition and a bilateral knee disorder.  He was notified of the action and apprised of his appellate rights.   

The Veteran submitted a timely Notice of Disagreement on October 2, 2006.  

After the RO issued a Statement of the Case on April 19, 2007, the Veteran did not submit file a Substantive Appeal until November 2007. 

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The SOC is to be forwarded to the Veteran at his most recent address of record, with a copy provided to his representative.  38 C.F.R. § 19.30(a). 

Thereafter, the claimant must file the Substantive Appeal within 60 days from the date the SOC is mailed, or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.302(b). 

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause shown.  38 C.F.R. § 20.303.  A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  Id.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c). 

In the absence of a timely perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d) (3) (West 2002); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2011). 

A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a) (2011). 

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b) (2011).

Here, the Veteran filed a Notice of Disagreement with the June 2006 rating decision; however, he did not perfect the appeal by filing of a timely Substantive Appeal.  To be timely, the RO had to receive a Substantive Appeal by June 19, 2007; instead, the RO did not receive any correspondence or documentation that could be construed as a Substantive Appeal until November 2007.

In December 2007, the Veteran provided an explanation stating that he was confused because a Form 9 was not included with the April 2007 letter.  The Veteran reports initially going to VA in September 2006 and then checking on his case in November 2007 when he was told the appeal had been closed.  He asserts that he would have returned a Form 9 if it had been provided to him.

To the extent that the Veteran now asserts that a Form 9 was not included in the April 2007 letter provided to him, the Board finds that he was appropriately notified of the procedure for filing an appeal as required by law in the April 2007 letter.  A substantive appeal consists of a properly executed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.

Furthermore, the Veteran also was informed that he could request an extension for filing an appeal and that the RO would close his claim if he did not respond within the prescribed period of time.  Yet, despite receiving the requisite notification, he failed to respond within the established time limits.  

Moreover, by his own admission, the Veteran did not take any action in connection with his claim, until November 2007 or more than several months after he was required to file a Substantive Appeal.    Thus, the failure to file a timely Substantive Appeal in this case was more likely due to a lack of attention on the part of the Veteran.   

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A claimant seeking help cannot passively wait for information or assistance that is needed with respect to his appeal.   

Accordingly, on this record, the Board finds that the Veteran failed to perfect his appeal of the June 2006 rating decision that denied service connection for a low back disorder and a bilateral knee disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Hence, the Board must deny this appeal by the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As the Veteran did not file a timely Substantive Appeal with the June 2006 rating decision denying service connection for a low back disorder and a bilateral knee condition, the appeal to this extent is denied. 


____________________________________________
STEPHEN L.  WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


